Case: 19-11150     Document: 00515548070         Page: 1      Date Filed: 09/01/2020




            United States Court of Appeals
                 for the Fifth Circuit                                United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      September 1, 2020
                                 No. 19-11150                           Lyle W. Cayce
                                                                             Clerk

 Paul Eugene Lawson,

                                                           Plaintiff—Appellant,

                                     versus

 United States of America Department of Justice,

                                                         Defendant—Appellee.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 7:18-CV-64


 Before Clement, Elrod, and Haynes, Circuit Judges.
 Per Curiam:*
        Paul Eugene Lawson, Texas prisoner # 675063, is serving a 75-year
 sentence for murder. In 2018, he filed a Freedom of Information Act
 complaint against the United States Department of Justice seeking damages
 and attorney’s fees. Pertinent to this appeal, Lawson filed motions in the
 district court seeking to intervene as a third party he identified as “Paul-


        *
          Pursuant to 5th Circuit Rule 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11150      Document: 00515548070          Page: 2     Date Filed: 09/01/2020




                                   No. 19-11150


 Eugene: Lawson . . . the flesh and blood man, the living soul, the Secured
 Party/Creditor, [and] true and lawful Attorney­In-Fact for . . . Paul Eugene
 Lawson®” a corporate entity.         He also filed a motion to join Paul-
 Eugene:Lawson as the real party in interest, based on the spurious distinction
 between Lawson the corporate entity and Lawson the person. In addition, he
 filed a “Motion for Clerk to Tender Payment,” by which he sought to pay
 his district court filing fees with purported “negotiable instruments” of his
 own devising. The district court denied those motions; Lawson appealed;
 and the district court denied Lawson leave to appeal in forma pauperis (IFP)
 on the ground that the appeal is not in good faith. See Baugh v. Taylor, 117
 F.3d 197, 202 (5th Cir. 1997).
        Lawson now moves this court for leave to appeal IFP. He thereby
 challenges the certification that his appeal is not in good faith. See Baugh, 117
 F.3d at 202. His IFP request “must be directed solely to the trial court’s
 reasons for the certification decision,” id., and our inquiry “is limited to
 whether the appeal involves legal points arguable on their merits (and
 therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
 (internal quotation marks and citation omitted). We may dismiss an appeal
 “when it is apparent that an appeal would be meritless.” Baugh, 117 F.3d at
 202 & n.24; see 5th Cir. R. 42.2.
        Lawson asserts that his “motions were denied without an articulate
 reason.” The district court’s reasons were concise and articulate: The
 motions to intervene and to join were denied because Lawson was already a
 party to the action, and the payment of fees is governed by § 1915(b). See
 § 1915(b)(2) (“The agency having custody of the prisoner shall forward
 payments from the prisoner’s account to the clerk of the court . . . .”).
        “This Court must examine the basis of its jurisdiction, on its own
 motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).




                                        2
Case: 19-11150      Document: 00515548070         Page: 3     Date Filed: 09/01/2020




                                   No. 19-11150


 Appellate jurisdiction is generally limited to appeals from final decisions
 under 28 U.S.C. § 1291, and certain interlocutory or collateral orders in
 certain classes of issues or cases. See Askanase v. Livingwell, Inc., 981 F.2d
 807, 809-10 (5th Cir. 1993); Dardar v. Lafourche Realty Co., 849 F.2d 955, 957
 (5th Cir. 1988). Lawson’s appeal of the district court’s denial of his motion
 to pay his filing fee with negotiable instruments of his own devising does not
 meet any criteria for appealability. Similarly, the denial of a motion to join a
 party is not an appealable order. See Melancon v. Texaco, Inc., 659 F.2d 551,
 553 (5th Cir. 1981) (“Orders granting or denying motions to add new parties
 to a pending suit are interlocutory and non-appealable.”). On the other hand,
 the denial of intervention is an appealable collateral order. See Sierra Club v.
 City of San Antonio, 115 F.3d 311, 313-14 (5th Cir. 1997).
        But regardless of how Lawson frames his motions, we construe them
 according to their substance. See Hussain v. Bos. Old Colony Ins. Co., 311 F.3d
 623, 633 n.39 (5th Cir. 2002). Lawson’s motions to intervene and to join
 himself in his own lawsuit are facially absurd. He identifies no nonfrivolous
 issue for appeal and his appeal is not taken in good faith. See Baugh, 117 F.3d
 at 202. The IFP motion is DENIED.
        In addition, this appeal does not involve any legal points of arguable
 merit. Howard, 707 F.2d at 220. Further, a claim is frivolous under § 1915 if
 it is beyond the court’s jurisdiction. See Humphries v. Various Fed. USINS
 Employees, 164 F.3d 936, 941 (5th Cir. 1999). Accordingly, the appeal is
 DISMISSED IN PART FOR LACK OF JURISDICTION as to the
 fee claim and otherwise DISMISSED AS FRIVOLOUS. See Baugh, 117
 F.3d at 202 & n.24; 5th Cir. R. 42.2.
        Lawson has accumulated two previous strikes for purposes of
 § 1915(g). Lawson v. Jordan, 762 F. App’x 179, 180 (5th Cir. 2019); see
 Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015). This frivolous appeal




                                        3
Case: 19-11150      Document: 00515548070           Page: 4     Date Filed: 09/01/2020




                                    No. 19-11150


 counts as Lawson’s third strike. See § 1915(g); Coleman, 135 S. Ct. at 1763.
 Accordingly, Lawson is now BARRED from proceeding IFP in any civil
 action or appeal filed while he is incarcerated or detained in any facility unless
 he is under imminent danger of serious physical injury. See § 1915(g).
 Lawson is again WARNED that frivolous, repetitive, or abusive filings will
 result in the imposition of additional sanctions, which may include dismissal,
 monetary sanctions, and restrictions on his ability to file pleadings in this
 court and any court subject to this court’s jurisdiction.
        IFP DENIED; APPEAL DISMISSED; THREE-STRIKES
 BAR IMPOSED; SANCTION WARNING ISSUED.




                                         4